PER CURIAM.
This is an appeal from a declaratory judgment holding the appellant insurers liable for the full face amount of their policies covering losses to the appellee’s property caused by an explosion. The issue is whether the provisions of the apportionment clauses contained in the appellants’ policies were operative, by reason of the existence a banker’s blanket bond insurance policy, the face value of which, combined with that of the appellants’ policies, exceeded the amount of the loss. The district court held that the banker’s blanket bond policy was applicable only to the extent that the loss exceeded the face amount of the appellants’ policies, and that the apportionment clauses were therefore inapplicable. Despite the ingenious argument of able counsel, we are not persuaded that the district court’s conclusion was in error.
The judgment is therefore affirmed.